CARPENTER, J.
This is a bill in equity brought 'by the complainant alleging among other things that the complainant and the respondents are copartners and are carrying on the business of general contractors and builders under the firm name and style of Frank Iacano & Company. The complainant prays that a receiver may ■be appointed to take possession of the assets of said alleged copartnership and that an accounting may be had of said partnership affairs, and that the affairs of said partnership be closed and wound up.
iSaid respondents filed a plea denying that the complainant and the respondents are copartners, and denying all the allegations in said bill of complaint as to the existence of any co-partnership wherein the complainant and the respondents are members.
The matter was heard by this Court upon said bill and plea and numerous witnesses were heard. Upon careful consideration of the evidence, this Court finds that the complainant is not a copartner with the respondents as is alleged in the bill of complaint of said complainant, and therefore not entitled to the relief prayed for.
Bill of complaint denied and dismissed.